Dismissed and Opinion Filed September 17, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01681-CV

     CONEJOS RIVER OUTFITTERS, LLC, LANCE COCHRAN, AND WILLIAM
                        MCMURREY, Appellants

                                               V.

                 KENT JARNAGIN AND SUSAN JARNAGIN, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-07598

                            MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Evans
                                  Opinion by Justice Bridges

       Appellants have filed a motion to dismiss the appeal, asserting the parties have settled the

matter. See TEX. R. APP. P. 42.1(a).      Attached to the motion is a copy of the settlement

agreement. We grant the motion and dismiss the appeal. Id.



131681F.P05

                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

CONEJOS RIVER OUTFITTERS, LLC,                    On Appeal from the 14th Judicial District
LANCE COCHRAN, AND WILLIAM                        Court, Dallas County, Texas
MCMURREY, Appellants                              Trial Court Cause No. DC-12-07598.
                                                  Opinion delivered by Justice Bridges.
No. 05-13-01681-CV       V.                       Justices Lang and Evans participating.

KENT JARNAGIN AND SUSAN
JARNAGIN, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that each party bear its own costs of this appeal.


Judgment entered September 17, 2014




                                            –2–